BISHOP, J., Concurring.
I concur. Order numbered 1OA is the only one claimed by the People to govern this ease. *834That this order was intended to be what the presiding judge in the majority opinion has characterized it as being, that is, a “catch-all”, appears to me to be plain from the fact that in its definition of what the commission meant order 10A to cover it excluded, seriatim, eight industries for which special orders were made in 1923, a ninth industry which had been covered by an order made in 1920, and four other industries for which, it is reasonable to assume, the commission intended at the time it adopted order 10A to make special orders after proceeding in the manner prescribed by the statute. Deliberately, the Industrial Welfare Commission in 1923 followed the statute in a number of cases, but instead of completing their task in the manner authorized attempted to discharge their duty by a blanket order. If this blanket leaves the women of some industries in the cold it is a condition which may readily be remedied by the present commission following the present statute or by the enactment of a different statute; it is not to be remedied by our ignoring the requirements of the statute.
Schauer, J., dissented.